J-A08044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HARRY L. BIERLEY                           :
                                               :
                       Appellant               :   No. 861 WDA 2021

         Appeal from the Judgment of Sentence Entered June 28, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-SA-0000058-2021


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED: April 1, 2022

        Harry L. Bierley (Appellant) appeals pro se from the judgment of

sentence1 of $100.00 in fines entered in the Erie County Court of Common

Pleas related to his summary convictions for one count each of harassment

and disorderly conduct.2        As will be discussed below, Appellant appears to

raise a myriad of woefully underdeveloped and vague claims concerning his

convictions. We affirm.


____________________________________________


1 Appellant filed the instant notice of appeal challenging the trial court’s July
13, 2021, order denying his motion for reconsideration of sentence. However,
“[i]n a criminal action, appeal properly lies from the judgment of sentence
made final by the denial of post[-]sentence motions.” See Commonwealth
v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc), appeal
denied, 800 A.2d 932 (Pa. 2002). Here, the caption reflects that this appeal
properly lies from the June 28, 2021, judgment of sentence.

2   18 Pa.C.S. § 2709(a)(3), 5503(a)(3).
J-A08044-22



      Due to our disposition of this case, a detailed description of the

underlying factual history is unnecessary.      Briefly, Appellant’s summary

convictions stem from a verbal altercation on October 1, 2020, with Patricia

Casella (Victim). N.T., 6/28/21, at 5. During the incident, Appellant caused

a disturbance at Victim’s car sales lot. Id. As Appellant “was speaking to

[Victim], he said, F U, and he spit on [her].” Id. at 7. Victim and her husband

asked Appellant to leave “repeatedly” but he refused. Id. Victim recorded

the interaction. Id.

      After the incident, Victim filed a private criminal complaint against

Appellant.   The Commonwealth approved the complaint and filed charges

against Appellant for the summary offenses. On April 9, 2021, Magisterial

District Judge (MDJ) Thomas C. Carney found Appellant guilty of both counts

and fined him $300.00. On May 6, 2021, Appellant appealed for a de novo

trial in the court of common pleas.

      On June 28, 2021, the trial court held a summary appeal hearing. At

the conclusion of the proceeding, the trial court found Victim to be credible

and the evidence against Appellant to be “overwhelming[,]” namely the video

“which displayed Appellant swearing and spitting on” Victim. N.T. at 16, 18;

Trial Ct. Op. 9/21/21, at 1. Appellant was again found guilty of harassment

and disorderly conduct, but the court reduced the fines to $100.00. Id. at

17-18.

      On July 12, 2021, Appellant filed a pro se motion for reconsideration of

his sentence, which the trial court denied the next day. This timely pro se

                                      -2-
J-A08044-22



appeal follows. Appellant timely complied with the trial court’s order to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).

      Preliminarily, before addressing the merits of Appellant’s appeal, we

must determine if his claims are properly before us. The trial court determined

Appellant’s Rule 1925(b) statement did not raise “specific enough” claims for

it “to adequately address” because Appellant “failed to plead in any fashion

how the parties he accuses of governmental interference interfered with the

case[, and he also did] not identify in what respects the evidence was legally

insufficient.” Trial Ct. Op., 9/21/21, at 2-3 citing Pa.R.A.P. 1925(b)(4)(ii) (a

statement “shall concisely identify each error that the appellant intends to

assert with sufficient detail to identify the issue to be raised for the judge.”).

      We note that a Rule 1925(b) statement that is not specific enough for

the trial court to identify or address any of the appellant’s claims may result

in waiver. Commonwealth v. Reeves, 907 A.2d 1, 2-3 (Pa. Super. 2006)

(waiving issues not raised before the trial court due to lack of specificity).

      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant fails
      adequately to identify in a concise manner the issues sought to be
      pursued on appeal, the trial court is impeded in its preparation of
      a legal analysis which is pertinent to those issues. In other words,
      a Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent of
      no Concise Statement at all.

Id. at 2 (citation omitted).




                                      -3-
J-A08044-22



       Here, the trial court provided the following explanation of the

deficiencies in Appellant’s concise statement:

       None of Appellant’s generalized averments sets forth any reason
       or basis for his claims, point to any place in the record where an
       alleged error or deficiency can be found, or identify any element
       of the crime[s] allegedly unmet. None of the claims are specific
       enough for the [trial c]ourt to identify and address.

Trial Ct. Op. at 3.     The trial court then concluded Appellant’s claims were

waived. Id.

       We agree.      Our review of the record reflects that Appellant’s Rule

1925(b) statement does, in fact, ramble for several pages with a total of

fourteen incoherent averments. Any potential claims Appellant wished to raise

in his concise statement are lost amongst his longwinded accusations against

Victim, the Commonwealth, and the magisterial and trial courts.3            See

Appellant’s Matters Complained of [On Appeal], 8/24/21, at 1-3.        Because

Appellant’s claims were not made clear to the trial court in a manner which

allowed the court to properly address them, Appellant has waived all issues

on appeal for failure to adhere to Rule 1925(b).

       Moreover, even if Appellant preserved his claims in his Rule 1925(b)

statement, Appellant’s pro se brief materially fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure. See
____________________________________________


3  For example, he states: “Only an insane or blind person viewing the Oct 1
video could honestly believe I was not assaulted by [Victim and her husband],
this abuse of discretion by [the magisterial district court and the trial court]
has been done to hide underworld and MAFIA control of Erie [County,
Pennsylvania.]” Appellant’s Matters Complained of [On Appeal] at 2.


                                           -4-
J-A08044-22



Pa.R.A.P. 2111(a). Specifically, Appellant’s brief either entirely omits or does

not adequately include a statement of jurisdiction, reference to the order or

other determination in question, statement of the scope and standard of

review, statement of the questions involved, a statement of the case, a

summary of the argument, and argument for Appellant.               See Pa.R.A.P.

2111(a)(3), 2114, 2115(a), 2116(a), 2117(a), 2118, 2119(a)-(f).

      Although this Court is willing to construe briefs filed by a pro se litigants

liberally, “pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super.

2003) (citation omitted). Furthermore, this Court

      will not act as counsel and will not develop arguments on behalf
      of an appellant. Moreover, when defects in a brief impede our
      ability to conduct meaningful appellate review, we may dismiss
      the appeal entirely or find certain issues to be waived.

In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (citation and quotation marks

omitted).

      In the present case, of particular concern is Appellant’s failure to provide

a statement of the questions involved or any argument supporting his

potential claims. We cannot postulate Appellant’s intended claims or develop

arguments on his behalf.     See In re R.D., 44 A.3d at 674.          Further, we

emphasize:

      [T]he omission of a statement of questions presented is
      particularly grievous since the statement . . . defines the specific
      issues this court is asked to review. When the omission of the
      statement of questions presented is combined with the lack of any
      organized and developed arguments, it becomes clear that


                                      -5-
J-A08044-22


        appellant’s brief is insufficient to allow us to conduct meaningful
        judicial review.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996) (citations

omitted).

        Appellant’s handwritten pro se appellate brief is illegible at parts and

sets forth a collection of statements and bald assertions without any

supporting case law, record citations, or argument.               Similarly to his Rule

1925(b)     statement,     Appellant    makes    unintelligible    statements,   which

seemingly amount to personal grievances with other parties.                 All we can

discern are his bald requests that Victim, Assistant District Attorney (ADA)

Grant Miller,4 MDJ Carney, and the Honorable Daniel J. Brabender5 be

criminally charged and dismissed from office, where applicable. Appellant’s

Brief at 4-5. Appellant also appears to raise a property claim. Id. at 5.

        As there is no discernable argument presented before us, we conclude

Appellant’s claims are waived on this basis as well. See Pa.R.A.P. 2119(a)

(the argument section of an appellate brief must provide “discussion and

citation of authorities as are deemed pertinent.”); see In re R.D., 44 A.3d at

674 (“when defects in a brief impede our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived”); see Butler v. Illes, 747 A.2d 943, 944 (Pa. Super. 2000)

____________________________________________


4ADA Grant Miller represented the Commonwealth at Appellant’s summary
appeal hearing.

5   Judge Brabender presided over Appellant’s summary appeal hearing.


                                           -6-
J-A08044-22



(“When issues are not properly raised and developed in briefs, when briefs are

wholly inadequate to present specific issues for review, a court will not

consider the merits thereof.”) (citation and internal quotation marks omitted).

       In sum, the defects regarding Appellant’s Rule 1925(b) statement and

appellate brief preclude us from conducting meaningful review, and we need

not address the appeal further.            Therefore, we affirm the judgment of

sentence.6

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2022




____________________________________________


6  See In re K.L.S., 934 A.2d 1244, 1246 n.3 (Pa. 2007) (stating when
appellant has waived issues on appeal, we should affirm the decision of the
trial court rather than quash the appeal).


                                           -7-